Mr. Justice Van Orsdel
dissenting:
I agree with my associates that the act of 1910 applies to defendant company, but I am unable to agree with the holding that the action of the Secretary in requiring the railroad company to pay the whole cost of the survey is not arbitrary and unwarranted under the law.
*504This is not an instance where the convenient and elastic rule of “possible construction” applies. A “'possible construction” can mean no more than a reasonable construction. It cannot be construed to cover any arbitrary interpretation an official may choose to place upon a statute. If the official’s construction is such as to confer arbitrary power in the face of the clear commands of the law, it cannot be .that courts are estopped from granting extraordinary relief. In other words, the expression “possible construction” is certainly not susceptible of an interpretation which will result in an investment of arbitrary power.
The Secretary makes no contention that he is following the law. He admits that he is ignoring the construction heretofore followed by the Department; admits that under the subterfuge adopted the railroad company will be compelled to.pay the cost of the entire survey; admits that he has no intention of returning any part of the deposit, except so much as is left after paying the entire cost of the survey; admits that the survey and platting of the railroad land ipso facto establishes the corners, and completely surveys and plats the intervening government sections, and admits that the proposed proceeding may be unauthorized; but attempts to justify his action on the excuse that he has decided that the government does not desire to survey its land at this time, but concedes in the same .breath that in carrying out the proposed scheme the government will get a complete survey of its lands free of charge. With the completed survey of the railroad lands, the survey of the intervening lands will be equally complete. Hence, .to assert in justification of the action here taken that the government does, not desire to survey its lands, when admittedly the subterfuge here adopted indirectly accomplishes that end, amounts to an evasion of the express commands of the law.
If the threatened acts are unauthorized by the act of Congress (which seems to be conceded on all sides), the proceeding, in so far as holding up the railroad company for the full cost of. the survey, is totally without legal authority, and as void as if no law existed on the subject. If a court of equity is *505powerless to stay the hands of an official of the government from perpetrating through the proposed scheme this threatened injury, the guaranty of justice through the agency of the courts becomes a farce, and the citizen is left without protection from the arbitrary and capricious exactions of executive power.
An appeal to the Supreme Court of the United States was allowed Hay I, 1915.